Citation Nr: 1200957	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran had active military service from October 1968 to November 1972.  He died in June 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death.

This case was previously before the Board in March 2011 when it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran died in June 2004; the death certificate lists the immediate cause of death as esophageal hemorrhage due to or as a consequence of esophageal cancer. 

2.  At the time of the Veteran's death, service connection had been established for post-operative residuals of right thoracotomy for excision of neurilemoma of the pulmonary apex and schizophrenia. 

3.  Esophageal hemorrhage and esophageal cancer were initially demonstrated years after service, and have not been shown, by competent clinical evidence of record to be causally related to, or aggravated by, active service or a service-connected disability. 




CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for a Dependency and Indemnity Compensation (DIC) claim.  In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in March 2011 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the appellant of the conditions for which the Veteran was in receipt of service-connected benefits at the time of his death.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in September 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant submitted private treatment records from Genesys Regional Medical Center; Hurley Medical Center; and Genesee Hematology-Oncology, P.C.  A VA medical opinion was obtained in May 2011.

The Board notes that the claim was previously remanded in March 2011 for the appellant to be provided with adequate notice pursuant to Hupp and for a VA medical opinion to be obtained.  Subsequent to the remand, the appellant was sent adequate notice in March 2011 and a VA medical opinion was obtained in May 2011.  As such, the Board is thus satisfied that there has been compliance with the orders of the March 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for the Cause of the Veteran's Death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The appellant has asserted that the Veteran's fatal esophageal cancer was causally related to an apical tumor that was found upon discharge examination and subsequently removed from his chest wall, or that the residuals from that tumor materially contributed to his death in June 2004.  She has also asserted that the Veteran had a bleeding ulcer which caused his fatal cancer.  

Service treatment records confirm that the Veteran was found to have a large homogenous extra pleural soft tissue mass in the right apex of the lung, which was initially thought to be indicative of a malignant neoplasm.  A biopsy in December 1972 revealed that it was a neurilemoma of the right thorax, which was histologically benign.  In January 1973, he underwent a thoracotomy excision of the right chest wall mass.  In a March 1973 rating decision, service connection was granted for postoperative residuals of a chest wall neurilemoma and a 100 percent rating was assigned from December 11, 1972, and a 20 percent rating was assigned effective April 1, 1973.  The rating was reduced to 10 percent from August 1, 1975.  The 10 percent rating remained in effect at the time of his death.  He was also service-connected for schizophrenia that was rated 30 percent disabling.  His combined rating was 40 percent.  He was not service-connected for an ulcer.  

A September 1978 VA note indicates that after consulting with a neurosurgeon it was determined that no further follow up was necessary to check for recurrence of the tumor that was removed from the Veteran's back in 1973.  It was noted that the tumor was of the type that if it is removed in total, as the Veteran's was, and if there was no recurrence within the period of time the Veteran had been followed, the likelihood of recurrence was extremely low.  

Private medical records show that the Veteran was diagnosed with a carcinoma of the esophagus in May 2003.  He died in June 2004.  The death certificate lists the cause of death as esophageal hemorrhage due to esophageal cancer.  

A VA medical opinion was obtained in May 2011.  After review of the claims file, the examiner rendered the opinion that esophageal hemorrhage and esophageal cancer is not caused by or a result of the service-connected conditions of psychosis and superficial scars.  The examiner provided the rationale that neurilemoma are a benign nerve sheath tumor composed of Schwann cells, which normally produce the insulating myelin sheath covering peripheral nerves.  The main clinical manifestation of these benign tumors is pain.  The examiner further noted that there is no creditable medical evidence that supports that psychosis or schizophrenia causes, contributes or aids in the development of gastric or esophageal cancer.  In addition, it was noted that there is no creditable medical evidence that supports that scars of the chest or a neurilemoma causes, contributes or aids in the development of gastric or esophageal cancer.  The examiner noted that review of gastric cancer causes and pathology reveals that the leading cause is smoking and that it was documented throughout the Veteran's record that he smoked.  Review of the medical literature indicated that the pathology and causes of esophageal cancer show that smoking and alcohol use increase the risk of developing esophageal cancer by 10 to 15 percent over someone who does not smoke or consume alcohol.  The examiner noted that the Veteran smoked and also drank alcohol on occasion.  The medical literature was also noted to indicate that there was an increased frequency of esophageal hemorrhage in someone who smokes and drinks alcohol over a person who does not have these behaviors.  The other risk factor was the development of cancer in the esophagus and the treatment including radiation therapy of the esophagus.  As such, based upon a review of the evidence and the claims file, the examiner rendered the opinion that the Veteran's death was not caused by his military service or service-connected conditions, but in fact was caused by his smoking and alcohol intake.

The Board finds that service connection for the cause the Veteran's death is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any esophageal cancer or esophageal hemorrhage.  The Veteran was noted to have a mass in the right apex of the lung in service.  This mass was initially thought to be indicative of malignant neoplasm and was removed shortly after separation from service in January 1973.  The mass was diagnosed as a neurilemoma and was found to be benign.  In addition, in September 1978, it was noted that the Veteran no longer needed to be monitored for recurrence of the benign mass.  The Veteran was not diagnosed with esophageal cancer until May 2003, many years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  The Board notes that the Veteran served in the Republic of Vietnam and, therefore, is presumed to have been exposed to herbicides.  However, esophageal cancer and esophageal hemorrhage are not disabilities for which there is a presumption of service-connection associated with exposure to herbicides.  After thorough review of the claims file, in May 2011 a VA examiner rendered the opinion that the Veteran's terminal esophageal cancer and esophageal hemorrhage were not related to any service-connected disability or the Veteran's active service.  The examiner indicated that the conditions were related rather to the Veteran's smoking and drinking.  As the preponderance of the evidence is against a finding that the cause of the Veteran's death is related to the Veteran's active service or to any service-connected disability, entitlement to service connection for the cause of the Veteran's death is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


